380 U.S. 519 (1965)
CALLENDER ET AL.
v.
FLORIDA.
No. 58.
Supreme Court of United States.
Decided April 26, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF FLORIDA.
Carl Rachlin and Floyd McKissick for petitioners.
James W. Kynes, Attorney General of Florida, and George R. Georgieff, Assistant Attorney General, for respondent.
PER CURIAM.
The petition for writ of certiorari is granted and the judgments are reversed. Boynton v. Virginia, 364 U. S. 454, Abernathy v. Alabama, ante, p. 447.